Order entered December 7, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01006-CV

                        IN RE THE GUARDIANSHIP OF
                SYDNEY AYN LAROE, AN INCAPACITATED PERSON


                         On Appeal from the Probate Court No. 1
                                 Dallas County, Texas
                          Trial Court Cause No. PR-09-3185-1

                                          ORDER
       We GRANT appellant’s November 20, 2015 unopposed motion for an extension of time

to file a brief. Appellant shall file a brief by DECEMBER 21, 2015.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE